                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION

GRICELIS GOMEZ CARRILLO
MILLAN,

             Plaintiff,

vs.                                       Case No. 3:20-cv-813-MMH-JRK

ANDREW M. SAUL, Commissioner of
the Social Security Administration,

             Defendant.

_________________________________/


                                  ORDER

        THIS CAUSE is before the Court on the Report and Recommendation

(Dkt. No. 20; Report), entered by the Honorable James R. Klindt, United States

Magistrate Judge, on April 29, 2021. In the Report, Judge Klindt recommends

that the Unopposed Motion for Entry of Judgment with Reversal and Remand

of the Cause to the Defendant (Dkt. No. 19) be granted and the Clerk of the

Court be directed to enter judgment and close the case. See Report at 2. No

objections to the Report have been filed, and the time for doing so has passed.

           The Court Amay accept, reject, or modify, in whole or in part, the

      findings or recommendations made by the magistrate judge.@ 28 U.S.C. '
636(b)(1). If no specific objections to findings of facts are filed, the district

court is not required to conduct a de novo review of those findings. See

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C.

' 636(b)(1). However, the district court must review legal conclusions de

novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615,

at *1 (M.D. Fla. May 14, 2007).

      Upon independent review of the Magistrate Judge=s Report, the Court

will accept and adopt the legal and factual conclusions recommended by the

Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1. The Report and Recommendation (Dkt. No. 20) is ADOPTED as

         the opinion of the Court.

      2. The Unopposed Motion for Entry of Judgment with Reversal and

         Remand of the Cause to the Defendant (Dkt. No. 19) is GRANTED.

      3. The Clerk of the Court is directed to enter judgment REVERSING

         AND REMANDING this case pursuant to sentence four of 42

         U.S.C. ' 405(g) with the following instructions: The Commissioner

         shall further evaluate whether medical improvement occurred by

                                       2
              comparing the medical evidence from the comparison point

              decision with the medical evidence currently in the file in

              accordance with 20 C.F.R. § 416.994 and issue a new decision.

           4. The Clerk of the Court is further directed to close the file.

           5. In the event benefits are awarded on remand, any § 406(b) fee

              application shall be filed within the parameters set forth by the

              Order entered in Case No. 6:12-mc-124-ACC (In Re: Procedures for

              Applying for Attorney’s Fees Under 42 U.S.C. § 406(b)).

        DONE AND ORDERED in Jacksonville, Florida, this 18th day of May,
2021.




ja
Copies to:
Counsel of Record




                                           3
